Citation Nr: 1425013	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  06-34 381A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas



THE ISSUE

Whether new and material evidence has been received to reopen the claim of service connection for post traumatic stress disorder (PTSD); and if so, whether service connection is warratned.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from July 1967 to March 1970.  

Service connection for an acquired psychiatric disorder, claimed as a nervous disorder, was initially denied by the RO in November 1970, and the Veteran's subsequent requests to reopen the claim were denied in July 1971, August 1977 and October 1991.  The Veteran was notified of these decisions and did not appeal.  

By rating action in September 1995, the RO denied service connection for PTSD.  The Veteran and his representative were notified of this decision and did not appeal.  

This matter comes before the Board of Veterans Affairs (Board) on appeal from an April 2006 decision by the RO which found that new and material evidence had not been submitted to reopen the claim of service connection for PTSD.  

The United States Court of Appeals for Veterans Claims (herein after, the Court) has held that VA should consider alternative psychiatric disorders within the scope of an initial claim for service connection for a specific psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, however, the Veteran has specifically limited his claim to the issue of service connection for PTSD.  He was previously denied service connection for an acquired psychiatric disorder, other than PTSD and has not requested to reopen that claim or asserted a claim of service connection for any other psychiatric disorder.  Therefore, because the Veteran clearly limited his current claim to only service connection for PTSD, and not for any other psychiatric disorder, the Board's jurisdiction is limited.  See 38 U.S.C.A. § 7105 (West 2002).  If the Veteran wishes to file a claim of service connection for a psychiatric disorder other than PTSD, he must file such a claim with the RO.  


FINDINGS OF FACT

1.  Service connection for PTSD was finally denied by the RO in September 1995.  

2.  The evidence received since the September 1995 RO decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  

3.  A PTSD diagnosis is not demonstrated by the probative evidence of record.


CONCLUSIONS OF LAW

1.  The unappealed September 1995 RO decision which denied service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103 (2013).  

2.  Additional evidence received since the September 1995 RO decision is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).  

3.  The Veteran does not have PTSD due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In this case, the notification obligation was accomplished by way of a letter from the RO to the Veteran dated in January 2006.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Further, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  Based on the communications sent to the Veteran and his representative over the course of this appeal, he clearly has actual knowledge of the evidence he is required to submit in this case and, based on his contentions as well as the communications provided to him by VA, it is reasonable to expect that he understands what is needed to prevail.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and all VA and private medical records have been obtained and associated with the claims file.  The Veteran was examined by VA during the pendency of this appeal and was scheduled for a personal hearing, but subsequently withdrew his request.  (See Veteran's November 2011 letter).  The Board finds that VA examination was comprehensive and adequate upon which to base a decision on the merits of the issue on appeal.  The Veteran was interviewed and examined; the report included a detailed description of his medical history, a discussion and analysis of the clinical findings, and rational explanation for the conclusions reached.  

Additionally, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the merits of the issue addressed in this decision, and neither has argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced the Veteran in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duty to notify and the duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Finality

In this case, while the RO found that new and material evidence had not been received to reopen the Veteran's claim, RO decisions are not binding on the Board.  Consequently, the Board first must decide whether new and material evidence has been received to reopen the Veteran's claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001).  

As noted above, service connection for PTSD was last finally denied by the RO in September 1995, and there was no appeal of that decision.  Therefore, the laws and regulations governing finality and reopening of a previously disallowed claim are pertinent in the consideration of the current issue on appeal.  

Under pertinent law and VA regulations, the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the Appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held that the Board first must determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  

Here, the Veteran did not submit any new and material evidence within the year following the September 1995 RO decision, nor did he file a timely appeal to that decision.  Therefore, that rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

The Veteran's claim was initially denied by the RO in September 1995 on the basis that he was not shown to have a diagnosis of PTSD and, therefore, the claim was not well grounded.  In order for the claim to be reopened, new and material evidence must have been added to the record since the September 1995 decision that shows the Veteran has a diagnosis of PTSD that is related to his military service.  

Relevant evidence submitted and obtained since the September 1995 rating decision includes numerous VA and private medical reports showing treatment for various maladies from 1992 to 2007.  One of the reports, an August 2006 VA treatment note, included the diagnosis of PTSD.  This evidence is presumed credible for the limited purpose of reopening the claim.  See Justus, 3 Vet. App. at 512-513.  

In this regard, the diagnosis of PTSD addresses the basis for the previous denial and is sufficient to reopen the claim.  Thus, the evidence is both "new," as it had not been previously considered by VA, and is "material" as it addressed the basis on which the claim was previously denied.  As new and material evidence to reopen a finally disallowed claim has been submitted, the claim is reopened.  

Having determined that the Veteran's claim is reopened, the Board next must determine if it will be prejudicial to him if the Board addresses the merits of the claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, the Veteran was notified of VA's duty to assist him in obtaining evidence, of what evidence was required to sustain his claim, and what evidence has already been obtained.  The Veteran was notified of his responsibility to submit evidence which showed that he had psychiatric disorder that was related to his military service, and why the current evidence was insufficient to award the benefits sought.  The Veteran was also given additional time to submit evidence that addressed the deficiencies in his claim.  The Veteran was examined by VA psychiatric services during the pendency of this appeal, and was placed on the list for a Travel Board hearing, but subsequently withdrew his request and instructed VA to forward his claim to the Board for appellate review.  (See Veteran's November 2011 statement).  Based on a review of the claims file, the Board finds that VA's duty to assist and notify the Veteran has been completed, and that he will not be prejudiced by the Board proceeding to review this issue on the merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also, Curry v. Brown, 7 Vet. App. 59, 66-67 (1994).  

Laws & Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection for PTSD requires: (1) medical evidence diagnosing the condition, (2) credible supporting evidence that the claimed in-service stressor actually occurred, and (3) a link, established by medical evidence, between current symptomatology and the claimed, in-service stressor.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy" as established by official records, including recognized military combat citations, or other supportive evidence.  If VA finds that the Veteran engaged in combat with the enemy and the alleged stressor is combat-related, then the Veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that such testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA determines that the Veteran did not engage in combat with the enemy or that the Veteran engaged in combat with the enemy but the alleged stressor is not combat-related, the Veteran's lay testimony, by itself, is insufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the Veteran's statements or testimony.  Cohen v. Brown, 10 Vet. App. 128, 142 (1993).  

The regulations pertaining to PTSD were recently amended and 38 C.F.R. § 3.304(f)(3) no longer requires the verification of an in-service stressor if involving "fear of hostile military or terrorist activity."  Rather, lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  Id.  The liberalizing criteria contained in the new § 3.304(f)(3) will be applied to PTSD service connection claims that are pending as of the effective date of the regulation (July 13, 2010) and to claims filed on or after this effective date.  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).  

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish service connection, however, there must be medical evidence of a nexus between the current disability and the combat injury if it involves a complex medical issue.  See Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  


Factual Background & Analysis

The Veteran contends that he has PTSD due to his service in Vietnam and believes that he is entitled to a grant of service connection.  

The favorable evidence in this case, consists of an August 2006 VA treatment note (inpatient for alcohol dependence), which included a diagnosis of PTSD.  The report did not include a discussion of any stressors or provide any analysis as to the basis for the diagnosis, and noted only that the Veteran was waiting for an admission date for a PTSD program.  

In contrast, the Veteran was afforded a comprehensive VA psychiatric and psychological examination in April 2006, to determine the nature and etiology of his psychiatric complaints.  The examiner indicated that the claims file was reviewed and included a detailed discussion of the Veteran's complaints, medical history and clinical findings.  The Veteran provided information about his military service, post-service employment, his recent incarceration and his psychiatric history.  The Veteran reported that he was involved in "plenty" of combat action in Vietnam, but was never injured or had any "near misses."  He said that he doesn't "think about all that stuff" and has "enough trouble" dealing with other things in his life; Veteran talked about his wife's death three years earlier, his felony conviction and his family relationships, and said that he feels like he's a weight around his families neck.  He reported that his felony conviction has limited his job prospects, but that he didn't think he could hold a job anyway, because of his physical disabilities.  The examiner noted that the STRs showed the Veteran had a long history of drinking bouts followed by inappropriately acting, and that he was diagnosed with emotionally unstable personality in service.  There was, however, no evidence of any treatment or diagnosis for PTSD.  The examiner opined that the evidence did not support a diagnosis of PTSD, and that the Veteran was more likely than not experiencing chronic depression associated with a long history of alcohol abuse.  

VA psychological testing showed that the Veteran was generally within normal limits with the exception of some indications for mild depression with anti-social behavior.  The examiner indicated that his evaluation of the Veteran and psychological testing did not support the presence of PTSD as a diagnosis.  The Veteran's score on the Mississippi PTSD scale was not in the range for PTSD.  The examiner noted that while the Veteran served in combat and likely had a traumatic stressor, he did not volunteer any such events or reference any stressors that were troubling him.  The diagnosis was depression, mild, chronic, and the Global Assessment of Functioning (GAF) score was 60.  

In an addendum report, dated in July 2006, the VA examiner indicated that the Veteran's psychological testing was generally within normal limits with the noted exceptions, and that the Veteran did not volunteer any information that indicated the assessment should be changed or modified.  The examiner commented that purely historical information cannot, by itself, establish the diagnosis of PTSD without the patient displaying all required symptoms of the PTSD syndrome at the time of interview and/or psychological testing.  

Additional evidence of record includes numerous VA treatment records and a few private medical reports showing treatment for various maladies from 1992 to 2007.  Most of the VA records were for treatment/counseling for alcohol abuse.  An August 2003 VA inpatient note, shortly after the death of the Veteran's wife, indicated that he was experiencing symptoms of PTSD, major depressive disorder and alcohol dependence, and recommended the Veteran be enrolled in PTSD classes.  (Parenthetically, the record showed that the Veteran was convicted of aggravated assault with a deadly weapon and incarcerated from November 2003 to May 2005).  Private records showed treatment for depression in September 2005, at which time, the Veteran reported that his symptoms started about a year after his wife died.  The diagnoses include major depressive disorder, rule out bipolar disorder; alcohol abuse recovery.  

Based on the current evidence of record, the Board finds that the preponderance of the competent evidence is against the claim of service connection for PTSD.  As noted above, in order to prevail on a claim of service connection for PTSD, there must be medical evidence diagnosing the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed, in-service stressor.  

In this case, while there is favorable evidence of a diagnosis of PTSD offered on a VA outpatient note in August 2006, the physician did not describe any precipitating stressors or any associated symptoms, nor did he offer any explanation or analysis as to the basis for his diagnosis (which would tend to call into question the adequacy of this diagnosis).  The Court has held that a medical opinion containing only data and conclusions is not entitled to any evidentiary weight.  See Nieves-Rodriguez, 22 Vet. App. 295, 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Under the circumstances, the Board finds that the single favorable diagnosis of PTSD, is of limited probative value and declines to assign it any evidentiary weight.  

The issue in this case, is not whether the Veteran has a valid stressor to support a diagnosis of PTSD, nor does the Board question the Veteran's veracity or credibility.  The record showed that he served in Vietnam and was awarded the Combat Action Ribbon.  Therefore, a valid stressor sufficient to support a diagnosis of PTSD is conceded.  However, the evidentiary record fails to show a probative PTSD diagnosis, and as such there can be no basis for a favorable disposition of the Veteran's claim.

In this regard, a comprehensive VA psychiatric and psychological examination during the pendency of this appeal showed that the Veteran did not manifest any signs or symptoms for a diagnosis of PTSD.  Psychological testing showed some mild depression, but was otherwise within normal limits.  In short, not only did the Veteran not meet the criteria for a diagnosis of PTSD on psychological testing, he did not describe any symptoms or demonstrate any manifestations of PTSD when interviewed and examined by the VA physician.  Thus, the examiner concluded that the Veteran did not have PTSD.  

The Board finds the April 2006 VA opinion persuasive, as it was based on thorough examination of the Veteran and included a discussion of all relevant facts.  The examiner offered rational and plausible explanation for concluding that the Veteran did not have PTSD due to any event in service, and that his symptoms were more likely related to his chronic alcohol abuse.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995).  Furthermore, the Veteran has not presented any competent medical evidence to rebut that opinion.  Therefore, the most probative evidence of record consists of the April 2006 VA psychiatric opinion.  

Based on the evidence of record, the Board finds that the preponderance of the competent evidence is against the claim of service connection for PTSD.  As noted above, in order to prevail on a claim of service connection for PTSD, a threshold matter is whether the Veteran manifests PTSD.  Here, the Veteran is not shown to meet the criteria for a diagnosis of PTSD under DSM-IV.  Unlike McClain, this is not a case where a diagnosis is conceded as established at one time and become asymptomatic.  Rather, the Board finds that a probative PTSD diagnosis is not demonstrated by the evidence of record.  See, e.g., Cohen v. Brown, 10 Vet. App. 128, 153 (1997) (Chief Judge Nebeker, concurring) (VA adjudicators may reject the claim upon a finding that the preponderance of evidence is against a PTSD diagnosis).  Accordingly, the claim is denied.  

Finally, the Board notes that the evidence of record showed that the Veteran was convicted of aggravated assault with a deadly weapon and has been incarcerated since October 2007.  The record shows that the maximum term of his confinement is October 2032, and does not show a date of release.  The Veteran has not reported any treatment or diagnosis for PTSD since his incarceration, nor has he provide VA with any additional information showing any such treatment or diagnosis.  Therefore, the Board finds that no useful purpose would be served by remanding the appeal to obtain any additional records or undertake any additional development.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the Veteran's claim.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

New and material evidence having been submitted, the claim of service connection for PTSD is reopened.

Service connection for PTSD is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


